In an action by a vendee for specific performance of a contract for the sale of real property and to recover damages, and to impress a vendee’s lien upon the property for the amount of such damages, the plaintiff appeals from an order of the Supreme *788Court, Westchester County, dated August 5, 1060, which resettled a judgment of the same court, dated June 28, 1960, by eliminating therefrom provisions granting him such a lien. No brief was filed in this court by plaintiff in support of his appeal. Order affirmed, with $10 costs and disbursements, payable by plaintiff to the intervenors-defendants Ferrino.. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.